On rehearing it is made to appear that there is record evidence available affecting the material issue of whether the title to the furniture had in law and in fact passed from the McCampbell Furniture Stores, Inc., to the Palm Beach Securities Corporation; and as on the record filed herein the evidence is not full enough to afford a complete understanding of the issues sought to be made, the decree is again reversed and the cause is remanded for further evidence to be taken in due course of proper procedure. Fuller v. Fuller, 23 Fla. 236,2 So. 426; Morgan v. Dunwoody, 66 Fla. 552, 63 So. 905; Dayton v. Patton, 80 Fla. 763, 86 So. 702; Fleischer v. Va. Car. Chem. Co., 82 Fla. 50, 89 So. 401.
It is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concurs.